Title: To Benjamin Franklin from William Hodgson, 18 July 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 18 July 1782
I have recd yours of the 18th, but not that per Mr Young, I immediately set about procuring you the necessary Information Relative to the Marquis de Fayette & inclosed you have an Acc’t of the Wine & Salt as per Catalogue for Sale which I hope will be fully Satisfactory— if any thing further I mean Oath & Notarial Certificate shou’d be necessary, please to inform me & it shall be procured— I am going to the Secretarys Office to get this conveyed per Courier—if I shou’d be disappointed in that Conveyance, I shall send you per Some other Conveyance the general Catalogue, & this Letter per post, as the former is too bulky for the post— I am with the greatest Respect Dr sr yours most sincerly
William Hodgson
I Wrote you last post via Ostend, under Cover to Mr GrandHis Excellency Benj. Franklin Esqr
